Citation Nr: 1412966	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-33 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to exposure to Agent Orange and service-connected diabetes mellitus.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to Agent Orange and service-connected diabetes mellitus.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left ear hearing loss.  

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

6.  Entitlement to an increased rating for service-connected right ear hearing loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971. 

This appeal comes to the Board of Veterans Appeals (Board) arises from a July 2009 rating action by the Regional Office (RO) in Muskogee, Oklahoma.  

In September 2011, the Veteran and his spouse testified before the undersigned at a video conference hearing conducted via the above-cited RO.  A copy of the hearing transcript has been uploaded to the Veterans Appeals Control and Locator System (VACOLS). 

Regarding his claim for service connection for hypertension, the RO developed the claim on a direct incurrence basis.  During a June 2010 VA examination, the examiner addressed the relationship between the Veteran's hypertension and his service-connected diabetes mellitus.  (See June 2010 VA diabetes mellitus examination report).  Accordingly, the Board will address the theory of secondary service connection when deciding the issue of entitlement to service connection for hypertension as this theory has been reasonably raised by the evidence of record, namely the June 2010 VA examiner's opinion.  Id.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Thus, the Board has re-characterized this claim as reflected on the title page.  

The issues of whether new and material evidence has been presented to reopen claims of entitlement to service connection for peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, a skin disability, and left ear hearing loss, and entitlement to service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The Veteran has no more than level III hearing in his right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected hearing loss, right ear, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating, Right Ear Hearing Loss

The Veteran asserts that he is entitled to an increased rating for his service-connected right ear hearing loss. 

In May 2008, the RO granted service connection for right ear hearing loss, evaluated as noncompensable (0 percent disabling), with an effective date for service connection of May 17, 2007.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  The Veteran subsequently filed a claim for an increased rating.  In July 2009, the RO denied the claim.  The Veteran appealed the issue of entitlement to a compensable rating.  

The Board notes that service connection is currently in effect for disabilities that include left ear tinnitus.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  However, based upon the audiological evaluations, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal. 

A QTC audiological examination report, dated in April 2009, notes that the Veteran reported that he had been issued hearing aids by VA.  He stated that he had had to change jobs due to imbalance and an inability to hear conversation.  The report states that an air conduction study is better than a bone conduction study to reflect a claimaint's hearing loss (the Board has listed the Veteran's air conduction study results herein, and notes that using the Veteran's bone conduction studies would have resulted in lower thresholds for both reports listed below).  The diagnosis notes hearing loss.  The report contains audiometric findings (air conduction) that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
45
70
85
LEFT
N/A
N/A
N/A
N/A
N/A

These results show an average decibel loss of 58 in the right ear.  Speech recognition was 88 percent in the right ear. 

A VA audiological examination report, dated in September 2011, contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
40
70
85
LEFT
N/A
N/A
N/A
N/A
N/A

These results show an average decibel loss of 54 in the right ear.  Speech recognition was 96 percent in the right ear.  The report notes that the Veteran's hearing was unchanged, but that his hearing aids had been reprogrammed for more gain.  

Applying the results of the April 2009 audiological examination to Table VI yields a Roman numeral value of III for the right ear.  Applying the results of the September 2011 audiological examination to Table VI yields a Roman numeral value of I for the right ear.

The Board finds that the criteria for a compensable evaluation for right ear hearing loss have not been met.  According to the regulations, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation, from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation of I, subject to the provisions of 38 U.S.C.A. § 3.383.  38 C.F.R. § 4.85(f) (2013).  The April 2009 and September 2011 audiology results both show that the Veteran's hearing in his right ear is consistent with no more than level III hearing.  See 38 C.F.R. § 4.85, Table VI.  As such, a noncompensable (0 percent) evaluation, and no more, is warranted.  Id., Table VII.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected right ear hearing loss disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the more competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered the adequacy of the Veteran's most examinations, and that an opinion on the effects of hearing loss on daily functioning may be required in a case where the issue of an extraschedular evaluation has been raised.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the Veteran has not raised the issue of an extraschedular evaluation, nor does the evidence suggest that such an opinion is warranted in this case.  The April 2009 QTC examiner noted that the effect on the Veteran's usual daily occupation is difficulty understanding instructions without the use of hearing aids, and that the effect on his usual daily activity is difficulty understanding conversations without the use of hearing aids.  However, in this case, the evidence indicates that he has been issued hearing aids.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While the Board does not dispute the fact that the Veteran has difficulties with his hearing, the critical question here is the impact of the Veteran's hearing disability on his ability to function in the workforce.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  As discussed infra, there is no basis to find that the regular schedular standards and the assigned disability rating do not adequately compensate the Veteran for any adverse impact caused by his disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In summary, there is nothing in the record to suggest a referral for an extraschedular rating is warranted, and Martinak does not provide the basis to obtain yet another VA examination in this case. 

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  Compensable evaluations are provided for certain manifestations of the service-connected right ear hearing loss, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has caused him to miss work, or that it has resulted in any hospitalizations.  The evidence indicates that the Veteran reported that he had had to change jobs due to imbalance and an inability to hear conversation.   However, he has reported holding 50 to 60 jobs following service.  See March 2011 VA psychiatric treatment report.  He reported that he was working as a bricklayer/concrete worker at the time of his VA examination in June 2010.  See also January 2011 VA progress note (in which he reported working as a carpenter, and doing concrete work).  There is no medical evidence to show that his right ear hearing loss has caused a marked interference with his work.  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  As the Veteran has also not indicated that he is precluded from work as a result of this service-connected disability, the Board also does not find that an implied claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009).

In deciding the Veteran's claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  The Board does not find evidence that the Veteran's rating should be increased for any separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue such that an increased rating is warranted. 

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2009. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).   

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  No outstanding records have been identified that have not otherwise been obtained.  A relevant examination was obtained in order to assess the current severity of the Veteran's service-connected right ear hearing loss.  To the extent that neither of the audiometric evaluations are shown to have been based on a review of the Veteran's claims file, such a review is not required in every case.  See VAOPGCPREC 20-95, 61 Fed. Reg. 10,064 (1996).  Here, the Board finds that the nature of the issue on appeal, i.e., an increased rating claim for hearing loss, does not require such a review, as the assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In summary, it appears that all known and available service and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.

In September 2011, the Veteran was provided an opportunity to set forth his contentions during a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2011 hearing, the AVLJ identified the issue on appeal.  Also, information was solicited regarding the severity of his disability.  The testimony did not reflect that there were any outstanding medical records available that would support his claim and which have not been obtained.  In this regard, it was stated that the Veteran was soon to undergo VA examination, and it was agreed that the record would be left open for 60 days to obtain this evidence.  The report of this examination, dated in September 2011, has been obtained.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

An increased compensable rating for service-connected right ear hearing loss is denied.
REMAND

During his hearing, held in September 2011, the Veteran indicated that he received all of his medical treatment at a VA facility in Tulsa, Oklahoma, and that he had received treatment after May 2011 that may be relevant to his claims.  On remand, an attempt should be made to obtain all of the Veteran's VA treatment reports dated after May 2011, that are not currently of record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).

With regard to the claims that new and material evidence has been submitted to reopen the claims for service connection for peripheral neuropathy of the bilateral lower extremities, a skin disability, and left ear hearing loss, these claims were denied in July 2009, with the most recent and final prior decision being an RO decision, dated in May 2008.  

The Board first notes that it does not appear that the Veteran was ever provided with VCAA notice as to these claims.  See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Failure to provide notice of what constitutes material evidence would generally be the type of error which has the natural effect of producing prejudice.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  Failure to notify the Veteran of the correct burden of proof in his claim is an inherently prejudicial failure to notify him of the information and evidence necessary to substantiate his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds 444 F. 3d 1328 (Fed. Cir. 2006).  

On remand, the Veteran should be provided with VCAA notice, to include a description of what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  

With regard to the claims for peripheral neuropathy of the bilateral lower extremities, the RO denied these claims in July 2009, along with a claim for service connection for diabetes mellitus, type 2.  However, in June 2010, the RO granted service connection for diabetes mellitus, type 2.  The Veteran has maintained, in part, that he has peripheral neuropathy of the right and left lower extremities that is secondary to his diabetes mellitus.  (See VA Form 9, received by the RO in August 2010).  

When determining service connection, all theories of entitlement must be considered by the Board if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Under the circumstances, given the indication of outstanding VA records, and the generally-recognized relationship between diabetes mellitus type 2 and certain types of neuropathy, on remand, these issues should be readjudicated, to include an analysis of whether service connection is warranted on a secondary basis due to service-connected diabetes mellitus, type 2.  See 38 C.F.R. § 3.310 (2013).  

Finally, with regard to the claim for service connection for hypertension, the Veteran was afforded a VA examination to determine its etiology in June 2010.  (See June 2010 VA diabetes mellitus examination report).  The June 2010 VA examiner concluded that the Veteran's hypertension was not a "complication" of his diabetes mellitus, explaining that his hypertension had pre-existed his diabetes by several years.  The VA examiner further concluded that the Veteran's hypertension had not been worsened or increased by his diabetes mellitus.  Id.  The June 2010 VA examiner did not provide any further reasoning or explanation for the latter conclusion.  In view of the foregoing, the Board finds that a supplemental opinion should be obtained from the June 2010 VA physician as to the aggravation component of the secondary service connection aspect of the claim for service connection for hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  With regard to the issues of whether new and material evidence has been received that is sufficient to reopen the claims of entitlement to service connection for peripheral neuropathy of the right and left lower extremities, to include as due to Agent Orange exposure and secondary to service-connected diabetes mellitus;  skin disability, and left ear hearing loss, a legally adequate VCAA notice should be provided in accordance with the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran should be informed of the basis of the May 2008 RO denials of his claims, as well as the specific evidence that is required to substantiate the element or elements needed for service connection that were found insufficient in that prior final decision.

2.  Ask the Veteran to identify all VA and private health care providers who have treated him for any relevant symptoms after May 2011, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  Regardless of whether a response is received, attempt to obtain all of the Veteran's treatment from the VA outpatient facility in Tulsa, Oklahoma, since May 2011.  

3.  After the development requested in the first two paragraphs of this remand is completed and any additional treatment records have been associated with the Veteran's physical claims files or uploaded to his Virtual VA electronic claims file, request a supplemental opinion from the VA examiner who performed the June 2010 diabetes mellitus examination.  

The claims folders and a copy of this REMAND should be reviewed by the June 2010 VA diabetes mellitus examiner, and he must annotate the supplemental opinion to show that the claims files were in fact made available for review in conjunction with the supplemental opinion. 

The June 2010 VA diabetes mellitus examiner should state whether it is as least as likely as not (50 percent probability or greater) that the Veteran's hypertension has been aggravated (permanently worsened beyond natural progression) by the service-connected diabetes mellitus.  If aggravation is found, the examiner finally shall opine, if possible, as to (a) the baseline level of hypertension disability prior to the aggravation and (b) the current level of hypertension.

The June 2010 VA examiner must provide a complete explanation (rationale) for his or her respective opinion.  If any opinion cannot be provided without resort to mere speculation, the respective examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

4.  If the examiner who performed the June 2010 diabetes mellitus examination is not available, or if otherwise appropriate, schedule the Veteran for a hypertension examination by an appropriate specialist to determine its etiology, to include its relationship to the service-connected diabetes mellitus. 

The claims folders and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the opinion to show that the claims folders were in fact made available for review in conjunction with the examination. 

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's hypertension had its onset in service, or was manifested to a compensable degree within one year of service discharge. 

b) If, and only if, the examiner determines that the Veteran's hypertension did not have its onset during service, and was not manifested to a compensable degree within one year of service discharge, the examiner should then express an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's hypertension was caused by, or aggravated (permanently worsened beyond natural progression) by the service-connected diabetes mellitus.  If aggravation is found, the examiner finally shall opine, if possible, as to (a) the baseline level of hypertension disability prior to the aggravation and (b) the current level of hypertension.

The examiner must provide a complete explanation (rationale) for his or her respective opinion. If any opinion cannot be provided without resort to mere speculation, the respective examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

5.  The June 2010 diabetes mellitus physician or other examining clinician should be advised as follows: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression. 

6.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2013).

7.  The RO/AMC must review the supplemental opinion/examination report taking into consideration the inadequacies that the Board found in the June 2010 diabetes mellitus examination report, and ensure that the opinions rendered are adequate.  If they are not adequate, the RO/AMC must take corrective action.

8.  Readjudicate the issues of whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the right and left lower extremities, each to include as due to Agent Orange exposure and secondary to service-connected diabetes mellitus; whether new and material evidence has been received to reopen a claim for service connection for a skin disability, to include as due to Agent Orange exposure; whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss; and, entitlement to service-connection for hypertension, to include as secondary to diabetes mellitus.  
If any of the determinations remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


